Exhibit 10.1

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This First Amendment to Second Amended and Restated Employment Agreement (this
“Amendment”) is made and entered into as of August 20, 2015, to be effective as
of August 24, 2015, by and between Cinemark Holdings, Inc., a Delaware
corporation (the “Company”), and Timothy Warner (“Executive”).

PRELIMINARY STATEMENTS

A. The Company and Executive are parties to that certain Second Amended and
Restated Employment Agreement made and entered into as of January 21, 2014, by
and between the Company and Executive (the “Agreement”). Capitalized terms not
otherwise defined herein have the meanings ascribed to such terms in the
Agreement.

B. The Company and Executive have agreed to amend the Agreement as hereinafter
set forth.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, receipt of which is hereby acknowledged, the Company and
Executive agree as follows:

1. Executive hereby resigns the title and position of Chief Executive Officer of
the Company and its subsidiaries effective August 24, 2015 (the “Effective
Date”). Effective as of the expiration of the term of the Agreement, Executive
shall be deemed to have resigned the positions of Vice Chairman and as a
director of the Company and any other positions and directorships held by
Executive in the Company or its subsidiaries without further action by
Executive.

2. Section 1.1 of the Agreement is hereby amended to read as follows:

“The Company hereby employs Executive as Vice Chairman of the Company effective
as of August 24, 2015. Executive’s duties, responsibilities and authority shall
be consistent with Executive’s position and title and such other duties,
responsibilities and authority as may be assigned to Executive by the Chief
Executive Officer. Executive shall report directly to the Chief Executive
Officer of the Company.”

3. Executive acknowledges and agrees that the change of Executive’s title and
reporting pursuant to this Amendment shall not constitute Good Reason for the
purposes of the Agreement, and Executive agrees to continue his employment with
the Company under the terms of the Agreement, as amended hereby, through the
current term of the Agreement.



--------------------------------------------------------------------------------

4. The Company agrees to engage Executive as a consultant to the Company for a
one year period commencing concurrently with the expiration of the term of the
Agreement pursuant to the terms of a Consulting Agreement mutually agreed upon
by the Company and Executive.

5. Except as expressly amended hereby, the Agreement shall remain in full force
and effect in accordance with its terms.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative and Executive has executed this Amendment,
effective as of the date first above written.

 

COMPANY: CINEMARK HOLDINGS, INC. By:  

/s/ Michael Cavalier

Name:  

Michael D. Cavalier

Title:  

Executive Vice President – General Counsel

EXECUTIVE:

/s/ Tim Warner

Timothy Warner

 

2